Citation Nr: 1401006	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Gil Rodrick, Friend of the Veteran


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Gil Rodrick


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
In December 2012, the Veteran testified in a Board video conference hearing held before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file in "Virtual VA."  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, and a current tinnitus disability.

2.  The Veteran sustained acoustic trauma during service.

3.  The Veteran's bilateral hearing loss disability is related to service.

4.  The Veteran's tinnitus disability was incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).
2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims for service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for hearing loss.  Here, the Board notes that the theory of presumptive service connection is not reached in this decision because the Board finds sufficient evidence to substantiate the claim for service connection for hearing loss on a direct theory of entitlement.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) the veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Service Connection for Hearing Loss

The Veteran contends that he currently suffers from a hearing loss disability because of exposure to aircraft engine noises and combat fire while in service.  As an aircraft mechanic with service in Vietnam, the Veteran asserts that he was exposed to hazardous noise on a daily basis.

Initially, the Board finds that the Veteran currently has a bilateral hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  In September 2011, the Veteran underwent a VA audiological examination to evaluate complaints of hearing loss.  The audiogram included in the clinical note shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
10
15
45
55
60
LEFT
15
15
50
60
60

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385.  

The Board next finds that the Veteran sustained acoustic trauma in service.  The Veteran has consistently stated, and his DD Form 214 reflects, that he served as an aircraft engine mechanic in service.  See, e.g., July 2011 VA Form 21-4138; October 2010 VA Form 21-4138.  Although the Veteran's specific military occupational specialty (MOS) is not listed, Veterans Benefits Administration (VBA) Fast Letter 10-35 lists several comparable MOS - including avionics mechanic and other aircraft maintenance positions - as entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Veteran's statements and DD Form 214 both reflect service in Vietnam as well.  Here, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to aircraft engine noise and combat fire are all consistent with circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

With regard to the Veteran's bilateral hearing loss, the Board finds that the evidence is at least in equipoise on the question of whether this disability is related to service.  In statements submitted to VA since initiating the claim for service connection for bilateral hearing loss, the Veteran has consistently reported that his hearing loss symptoms began when he was exposed to hazardous noise in service.  See, e.g., July 2011 VA Form 21-4138; October 2010 VA Form 21-4138.  In January 2013, a private audiologist, Dr. C.K.M., opined that the Veteran's bilateral hearing loss disability is "consistent with noise induced hearing loss" and that "due to the length of tinnitus [47 years, as reported to Dr. C.K.M. by the Veteran] military noise exposure certainly contributes to the loss."  

In addition to the evidence in favor of finding that the Veteran's bilateral hearing loss disability is related to service, there is other evidence to the contrary.  However, in each instance, there are factors which diminish the probative value of the evidence.  Although the Veteran displayed hearing within normal limits in both ears at service separation in March 1967, the absence of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 at service separation does not preclude a claim for service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Similarly, the absence of complaints, symptoms, or treatment for hearing loss in service and for many years after service weighs against the Veteran's claim for service connection, but is not dispositive.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

While the September 2011 VA examiner opined that the Veteran's bilateral hearing loss disability is not related to military service, the Veteran has indicated that the VA examiner's characterization of post-service noise exposure is inaccurate.  See November 2011 VA Form 21-4138.  Specifically, the Veteran has contested the VA examiner's rationale for reaching the opinion, which identifies "a significant history of civilian noise exposure as an iron worker for 42 years following the service."  Earlier in the examination report, the examiner recorded that the Veteran "was in a construction environment working on buildings" and noted that hearing protection was used.  The presumption of administrative regularity presumes that the VA examiner recorded the correct history reported by the Veteran.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  However, as the Veteran later described in more detail than can be drawn from the September 2011 VA examination report, the specific iron working role he performed "consisted of installing window frames and glass in commercial buildings."  November 2011 VA Form 21-4138.  The Veteran characterized the noise exposure as "no greater than a very busy office space," and stated that the VA examiner "did not attempt to establish an accurate description" of the work environment.  Id.  In consideration of these post-examination statements, the Board finds that the Veteran's characterization of his post-service noise exposure history outweighs the history presented in the September 2011 VA examination report.  As a result, the probative value of the September 2011 VA examination report - which relies heavily on the Veteran's post-service noise exposure history - is diminished by the more developed and detailed description of post-service noise exposure reported by the Veteran in November 2011.

For these reasons, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran's bilateral hearing loss disability is related to the acoustic trauma in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  As noted previously, because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a direct theory of entitlement, the Board does not reach the theory of presumptive service connection.  

Service Connection for Tinnitus

Similar to the discussion above, the Veteran contends that he currently suffers from tinnitus because of exposure to aircraft engine noises and combat fire while in service.  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

In addition to the Board's previous finding of in-service acoustic trauma, the Board finds that the Veteran has a current tinnitus disability.  During the September 2011 VA audiological examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has repeated this complaint several times since initiating his claim for service connection for tinnitus in October 2010.  See e.g., July 2011 VA Form 21-4138; December 2012 Board hearing transcript at 3.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms; therefore, his statements establish a current tinnitus disability.

The Board next finds that the evidence is at least in equipoise on the question of whether tinnitus was "incurred in" service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  In testimony, statements to VA, and during medical examination, the Veteran has consistently stated that the ringing in his ears began while he was serving in Vietnam.  See id.; January 2012 VA Form 21-4138, September 2011 VA examination report.  In a January 2013 letter, the Veteran's wife stated that the Veteran has been complaining of tinnitus symptoms since 1966 when he was still on active duty.  Thus, even though the September 2011 VA examiner opined that the Veteran's tinnitus disability is not related to military noise exposure, the Board finds that the weight of the evidence is in relative equipoise on the question of whether the Veteran's bilateral hearing loss 

disability has its onset in service, that is, was incurred in service.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


